Citation Nr: 0422915	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  94-41 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.

2.  Entitlement to service connection for a claimed pulmonary 
or respiratory disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran has since relocated to 
Montana and later to Colorado.  Original jurisdiction over 
this case now rests with the RO in Denver, Colorado.   

Procedural History

The veteran served on active duty with the U.S. Air Force 
from February 1979 to August 1992.  He was a member of the 
Montana Air National Guard from March 1996 until July 1997.

In August 1992, the RO received the veteran's claim of 
entitlement to service connection for a back disorder, 
entitlement to service connection for residuals of exposure 
to chemicals and entitlement to service connection for 
hemorrhoids.  The April 1993 rating decision denied the 
veteran's claim as to the back disorder and claims residuals 
of chemical exposure.  Service connection for hemorrhoids was 
granted and a noncompensable disability rating was assigned.  
The veteran disagreed with the April 1993 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in August 1993.

In January 1994 the veteran presented sworn testimony to a RO 
Hearing Officer.  A copy of that transcript has been 
associated with the veteran's VA claims folder.  

These issues were previously before the Board in March 2000.  
At that time the Board redenominated the issue of entitlement 
to service connection for residuals of exposure to chemicals 
as entitlement to service connection for a pulmonary or 
respiratory disability [hereinafter respiratory disorder].  
All three issues were remanded to the agency of original 
jurisdiction  for further development, including VA 
examinations and medical opinions.  

The back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

Also before the Board in March 2000 were increased rating 
claims for service-connected left knee disability, right knee 
disability, left shoulder disability, right shoulder 
disability and left eye corneal scar.  These increased rating 
claims were denied in the Board's March 2000 decision.  The 
Board's decision is final as to those issues, and they will 
not be discussed further herein.  See 38 C.F.R. § 20.1100 
(2003).  


FINDINGS OF FACT

1.  The veteran's service-connected hemorrhoids are 
manifested by complaints of occasional hemorrhoids with pain, 
bleeding and itching.  

2.  The veteran does not have a currently diagnosed 
respiratory disorder.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2003).  

2.  The criteria for entitlement to service connection for a 
respiratory disorder have not been met.  38 U.S.C. §  1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected hemorrhoids, which are 
currently evaluated as noncompensable under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2003).  The veteran also seeks 
service connection for a respiratory disorder.  As noted  
elsewhere in this decision, the third issue on appeal, 
entitlement to service connection for a low back disability, 
is being remanded for additional development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991). The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these two issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence].  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary of VA (the Secretary) that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by a March 
2003 supplemental statement of the case (SSOC,) and crucially 
in an April 2004 letter from the RO specifically referencing 
the VCAA, of the pertinent law and regulations, of the need 
to submit additional evidence on his claim and of the 
particular deficiencies in the evidence with respect to his 
claim.  The veteran was informed as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  Those documents explained that VA 
would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the March 2003 SSOC expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b).  The one-year period has now expired.  The veteran 
has not elected to submit any further evidence.

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in a June 2003 SSOC, prior to the 
expiration of the one-year period following the notification 
of the veteran of the evidence necessary to substantiate his 
claim, does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary from making a 
decision on a claim before the expiration of the one-year 
period referred to in that subsection.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
The RO obtained the veteran's service medical records from 
both the Air Force and the Montana Air National Guard.  The 
RO has also obtained VA treatment records and private medical 
records.  Further, the RO provided the veteran with a VA 
examinations in November 1992, January 1994 and February 
2003.  The Board's March 2000 remand was calculated to 
provide necessary medical evidence.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and elected to 
present testimony to a hearing office at the RO in January 
1994.  A transcript of this testimony has been associated 
with the claims folder.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.

Pertinent Laws and Regulations

Increased rating - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of the service-connected disorder 
below.

Fenderson considerations

As noted in the Introduction, this appeal arose from the 
initial assignment of a disability rating.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder. Compare Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) [where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern]. In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Analysis

The veteran seeks an increased evaluation for his service-
connected hemorrhoids, which have been rated by the RO with a 
noncompensable rating under 38 C.F.R. § 4.114, Diagnostic 
Codes 7336 (2003).  Essentially, he contends that the 
disability of his hemorrhoids comprise a greater limitation 
than the currently assigned noncompensable disability rating.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service medical records indicate a diagnosis of 
hemorrhoids in October 1987.  Since Diagnostic Code 7336 is 
the only code specifically for hemorrhoids, either external 
or internal, it is the proper code for rating the veteran's 
hemorrhoids.

Schedular rating

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
digestive system disabilities.  See 66 Fed. Reg. 29488 (May 
31, 2001) [effective July 2, 2001].

The criteria for hemorrhoids are the same under both the old 
and new regulations.
Under 38 C.F.R. § 4.114, Diagnostic Code 7336, both before 
and after July 2, 2001, a noncompensable rating is assigned 
for mild or moderate hemorrhoids. A 10 percent rating is 
warranted for hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences. A 20 percent evaluation is warranted 
when there is persistent bleeding and secondary anemia, or 
with fissures. 

The Board observes that the words "mild", "moderate" and 
"frequent" are not defined in the VA Schedule for rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2002).  

The medical evidence of record does not indicate fissure, 
anemia or persistent bleeding as would be required for a 
rating of 20 percent disabling.  Upon examination in February 
2003, no evidence of bleeding was found.  The examiner also 
did not note fissure or anemia.  There is no clinical 
evidence of anemia.  Therefore, the criteria for the 
assignment of a 20 percent disability rating are not met.  

Further, on examination in February 2003 the examiner found 
no evidence of external hemorrhoids or large masses.  
Therefore, the veteran's hemorrhoids are not large or 
irreducible as would be required for the assignment of a 10 
percent disability rating.  

The Board does not necessarily doubt the veteran's statements 
to the effect that he experiences hemorrhoids on occasion.  
However, there is no evidence that his hemorrhoids are of 
such severity as to warrant a compensable disability rating.  
There is, for example, no evidence that he has sought medical 
attention for the hemorrhoids in recent years.  Indeed, there 
is no objective evidence of hemorrhoids.  Thus, accepting the 
veteran's statements of occasional hemorrhoids with pain, 
bleeding and itching, at worst the hemorrhoid condition 
described is episodic and mild to moderate.

In short, the veteran's hemorrhoids do not meet the criteria 
for a compensable disability rating.  

Fenderson considerations

As discussed above, in Fenderson the Court appeared to 
indicate that the Board could assign staged ratings in cases 
in which the initial assignment of a disability rating was 
being appealed. 

The RO assigned the noncompensable disability rating 
hemorrhoids under Diagnostic Code 7336 effective from 
September 1, 1992, the date of the RO's receipt of the 
veteran's initial claim of entitlement to service connection.  
The Board has not changed that rating.  The medical evidence 
of record appears to support the proposition that the 
veteran's service-connected hemorrhoids have been relatively 
stable in terms of symptomatology and frequency of flare-ups.  
For example, at the February 2003 VA examination the veteran 
stated that from 1982 until the present he had been able to 
use over the counter medication to control the symptoms which 
he experienced and that no additional measures or surgery had 
been required during that time.  Accordingly, there is no 
evidentiary basis for assigning a noncompensable disability 
rating under Diagnostic Code 7336 at any time.  

In summary, for the reasons and bases expressed above the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for an increased disability rating for his 
service-connected hemorrhoids.  The benefit sought on appeal 
is therefore denied.

2.  Entitlement to service connection for a claimed pulmonary 
or respiratory disability.

Pertinent laws and Regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists]. 

Factual Background

The veteran's service medical records reveal that in April 
1981, the veteran was assisting in extinguishing a jet engine 
fire when he inhaled chlorobromomethane vapors from a fire 
extinguisher.  He reported feeling pain in his chest and 
dizziness. He was taken to a service department medical 
facility emergency room and administered a chest radiographic 
study that resulted in normal findings.  He was returned to 
duty that same day.

In July 1981, the veteran was treated for an episode of 
coughing, shortness of breath, and he was noted to be 
producing green sputum.  His lungs were found to be clear.  
He was prescribed Actifed(r).  There were no references to the 
veteran's exposure to chlorobromomethane the previous month.

The veteran underwent a service department physical 
examination in February 1984.  His lungs and chest were found 
to be normal upon clinical evaluation, and there were no 
references to any respiratory complaints in the report of 
examination. The veteran also then underwent a pulmonary 
function test.  He was noted to have a significantly 
decreased maximal mid-expiratory flow rate, consistent with 
early small airway disease.  The examiner opined that this 
may have been due to the veteran's cigarette smoking.

In January 1985, the veteran complained of tightness and 
congestion in the chest when he inhaled deeply.  He was noted 
to have a low-grade fever and a non-productive cough.  His 
lungs were clear.  The veteran was diagnosed to have an upper 
respiratory infection.  He was advised to discontinue 
smoking.

The veteran underwent a service department pulmonary function 
testing in 1988.  He was noted to be smoking one and one-half 
pack of cigarettes per day.  His pulmonary function test 
resulted in findings within normal limits.

There were no complaints or abnormal findings relative to the 
veteran's respiratory system during a November 1988 physical 
evaluation.  In April 1991, the veteran reported that 
although he had stopped smoking six months previously, he had 
recently started smoking again.

As noted in the Introduction, the veteran left active service 
in August 1992; he filed a claim for service connection that 
month.  During a November 1992 VA examination, the veteran's 
lungs were noted to be clear to auscultation and percussion 
bilaterally.  He reported a history of bronchitis that had no 
reoccurred since he had stopped smoking 18 months previously.

During the January 1994 hearing, the veteran testified that 
he had had only one instance of toxic chemical exposure in 
service, and described the circumstances of the jet engine 
fire as are related above.  He stated that after that 
incident, he would experience symptoms that he believed to be 
indicative of a heart attack during periods of exercise, but 
that he was told was merely tightness of the chest.  He 
stated that he had had no post-service treatment for 
bronchial, lung, or breathing problems.

During a January 1994 VA physical examination, the veteran 
was noted to have mild diffuse wheezing of the lungs.  There 
was no particular cough noted and no clearing.  Pulmonary 
function testing in February 1994 detected mild obstructive 
lung disease.

The veteran underwent a VA pulmonary examination in February 
1995.  He reported shortness of breath with vigorous physical 
exertion, and a daily cough productive of sputum.  He 
reported that he had exercise inducted asthma while in 
childhood.  Pulmonary function testing revealed a borderline 
abnormality with a decrease in mid-flows consistent with 
small airway disease.  The examiner noted the veteran's 
report that he was exposed to chlorobromomethane, and 
observed that presuming its potential for significant 
pulmonary inflammation, such exposure would not have long- 
term adverse effects.  He opined that the veteran had very 
mild reactive airways disease or asthma, and that the 
disorder was not related to an in-service incident.  He also 
noted that at the present time, it was not severe so as to 
warrant therapy.

During a March 1996 service department physical examination 
which was conducted as preparatory to the veteran's 
enlistment in the Air National Guard, the veteran denied then 
having, or ever having, asthma, shortness of breath, or pain 
or pressure in the chest.  Upon clinical evaluation, his 
lungs and chest were noted to be normal.

In March 2000, the Board remanded his issue so that a 
physical examination of the veteran could be completed which 
addressed the matters of (1) whether a pulmonary or 
respiratory disability currently existed and (2) if so, 
whether it was related to the veteran's military service.  

During a February 2003 VA examination the veteran reported 
that he had no current pulmonary or respiratory disability.  
The veteran attributed this change to smoking cessation.  
Spirometry results from February 2003 showed that the 
veteran's pulmonary function was within normal limits.  The 
VA examiner concluded that there is no current disability.  

Analysis

The veteran is seeking service connection for a respiratory 
disorder.  As discussed above, in general, in order for 
service connection to be granted three elements must be 
satisfied: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson, supra.  In the interest of clarity the Board will 
discuss element (2), in-service incurrence of disease or 
injury before moving to the remaining elements, current 
disability and medical nexus.

With respect to in-service incurrence of disease or injury, 
the veteran's service medical records detail in-service 
treatment for a variety of respiratory-related complaints.  
Moreover, as detailed above, the veteran inhaled chemical 
vapors, specifically, chlorobromomethane vapors from a fire 
extinguisher, in April 1981.  The veteran was treated for 
this chemical exposure.  Accordingly, element (2), in-service 
incurrence of both disease and injury, has been satisfied.  

Moving to Hickson element (1), current disability, the 
February 2003 VA examination and spirometry testing make 
clear that the veteran does not have a current respiratory 
disorder.  Indeed, the veteran himself acknowledged at the 
February 2003 examination that all of his previously 
complained of lung symptomatology resolved after he quit 
smoking.  Further, the record is completely silent with 
respect to post-service treatment for any respiratory 
disorder.  

There is some evidence of post-service pulmonary or 
respiratory problems; the VA examination in February 1994 
revealed mild obstructive pulmonary disease.  However, follow 
up testing in February 1995 and February 2003 did not repeat 
this diagnosis.  Further, service medical records from the 
veteran's March 1996 induction into the Montana Air National 
Guard are likewise absent any reference to an abnormality of 
the veteran's lungs or any finding of disqualifying 
disability.  There is no subsequent medical record which 
documents a pulmonary or respiratory disorder.  Crucially, as 
noted above at the February 2003 VA examination a finding of 
no current disability was made.  

To the extent that the veteran is still contending that he 
has a breathing problem, it is now well established that as a 
lay person without medical training he is not competent to 
opine on medical matters such as diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

As discussed above, the law is clear that in the absence of a 
current disability, VA benefits cannot be granted. In 
addition to the cases cited above, see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); and Chelte v. Brown, 10 Vet. App. 
268 (1997)

In short, the preponderance of the evidence is against the 
veteran's claim as to this sub-issue.  In the absence of a 
current disability there can be no finding of 
service connection and the claim fails on that basis alone.  

With respect to the Hickson element (3) medical nexus, as 
there is no current disability, it logically follows that 
there can be no finding of nexus.  Therefore, Hickson element 
(3) is also not met.  

Accordingly, for the reasons explained above, the criteria 
for a service-connected respiratory disorder has not been met 
and on that basis entitlement to service connection for a 
respiratory disorder is denied.  


ORDER

1.  Entitlement to an increased evaluation for hemorrhoids is 
denied.  

2.  Entitlement to service connection for pulmonary disorder 
is denied.


REMAND

3.  Entitlement to service connection for a low back 
disability.  

The veteran also seeks service connection for a low back 
disorder.  Essentially, he contends that since suffering 
documented injuries to his back in service he has suffered 
from a back disability which manifests as low back pain and 
unpredictable flare-ups which cause a limitation in the 
veteran's range of motion.  For the reasons explained 
immediately below, the Board has determined that a remand is 
in order. 

Reasons for Remand

In its March 2000 Remand, the Board noted that the veteran 
had submitted some evidence of a current back disability 
which may have had its inception during service.  However, 
the exact nature of any existing back disability had not been 
identified with precision.  Moreover, the evidence of record 
also included several medical reports which were patently 
negative for finding a back disease.  In an effort to clarify 
these matters, the Board instructed the Agency of Original 
Jurisdiction to schedule the veteran for a VA physical 
examination.  The examiner was directed to render a diagnosis 
as to any back disability and to provide a statement 
concerning the etiology of any such back disability.

In accordance with the instructions in the Board's March 2000 
Remand, a VA physical examination was conducted in February 
2003.  The report from that examination as well as the 
examiner's June 2003 addendum have been associated with the 
veteran's VA claims folder.  However, the examiner's report 
did not meet the requirements of the Remand instructions.  
Specifically, the examiner, while providing the diagnosis of 
"lumbar strain" did not provide an indication of whether or 
not this was a statement of the veteran's in-service history 
or an active condition.  Further, assuming that the lumbar 
strain is a current disability, the examiner did not provide 
the required statement concerning the etiology of the 
veteran's back disorder.  The nature of the veteran's back 
disorder and its etiology thus remain unclear.  Under these 
circumstances, the Board does not have sufficient information 
to fairly decide this issue.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Therefore, an additional examination and medical 
opinion is required.  

According to the February 2003 VA examination report, the 
veteran stated that his back disorder is characterized by 
pain and by unforeseeable flare-ups which last for periods of 
several days.  The examiner's report noted that the veteran 
had a normal range of motion at the time of the examination 
but also noted the veteran's self-report of twice weekly 
flare-ups of symptoms resulting in a loss of range of motion.  

In light of the veteran's assertions regarding the impact of 
his flare-ups, the Board has given thought as to whether it 
would be useful to schedule another examination at a time 
when the veteran's back disorder is active so that additional 
testing can be conducted.  See Ardison v. Brown, 6 Vet. App. 
405, 408 (1994) [where fluctuating conditions escape 
detection on examination, VA must conduct an examination 
during the active stage of the disease].  However, such a 
remedy is not feasible in this case.  See Voerth v. West, 13 
Vet. App. 117 (1999).  In Voerth, the Court distinguished 
Ardison as follows: " . . . in Ardison the appellant's 
worsened condition would last weeks or months while here the 
appellant's worsened condition would last only a day or two."  
See Voerth, 13 Vet. App. at 122-3.  The Board therefore notes 
that since the veteran's back disorder is characterized by 
unforeseeable flare-ups which may last for a period of only 
several days, requiring that the veteran be referred for 
additional testing during a flare-up is not feasible.  

Accordingly, this case is REMANDED to VBA for the following 
action:

1. The veteran should be scheduled for a 
VA examination to determine the current 
existence, nature and etiology of the 
veteran's claimed back disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner in 
conjunction with the examination.  The 
examining physician should indicate 
whether the veteran currently has a back 
disability and if so what is the precise 
diagnosis.  The etiology of any 
identified back disability should also be 
indicated, with specific reference to the 
back trauma reported during service.  Any 
appropriate clinical testing should be 
conducted.  A copy of the examination 
report must be associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the veteran's claim of entitlement to 
service connection for a low back 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, 
including any additional relevant law and 
regulations, and given the applicable 
time to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



